Citation Nr: 1526773	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for degenerative disc and joint disease of the cervical spine (a neck disability). 

3.  Entitlement to service connection for degenerative disc and joint disease of the lumbar spine (a back disability).  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in the United States Army on a period of active duty for training (ACDUTRA) from August 1971 to December 1971.  The Veteran also served in the United Stated Army National Guard from December 1971 to May 2009, including periods of ACDUTRA and inactive duty for training (INACDUTRA).  The Veteran has additional service with the Army National Guard of Delaware.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which, in pertinent part, denied service connection for bilateral hearing loss, a neck disability, and a back disability.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hearing loss, a neck disability, and a back disability.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

As it relates to all three claims on appeal, the Veteran contends that he incurred bilateral hearing loss, a neck disability, and a back disability as the result of cumulative trauma experienced across the 38 years he served as a member of the United States Army National Guard and Army National Guard of Delaware.  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).  

In order for service connection to be awarded based upon ACDUTRA, the claimant must establish that he or she was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24), 1110 (West 2014); 38 C.F.R. § 3.6(c) (2014).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

Service connection may also be awarded based on a period of INACDUTRA.  In order to do so, the claimant must establish that he or she was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. § 3.6.  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

In this case, there is no evidence that the Veteran was ordered into Federal service by the President of the United States under Title 10 or performed "full-time duty" under Title 32.  In a February 2014 statement, the Veteran indicates that he had no such service.  Therefore, the Veteran's claims must be predicated on his periods of Federal service: ACDUTRA from August 6, 1971, to December 10, 1971, then approximately two weeks per year of ACDUTRA and one weekend per month of INACDUTRA from December 11, 1971, until May 30, 2009.  

In this case, the Veteran has not been afforded a VA examination with respect to his claims of hearing loss and a back disability.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

With respect to his hearing loss and back disability claims, the Veteran contends that throughout his 38 years serving in the United States Army National Guard and Army National Guard of Delaware he was repetitively exposed to acoustic trauma that led to his hearing loss and rigorous activity and physical training that led to his current back disability.  Regarding the hearing loss, the medical evidence of record demonstrates a gradual decline in the Veteran's hearing acuity between 1971 and 2009.  There is no medical evidence of record discussing the etiology of the Veteran's hearing loss.  

Regarding the back disability, the first medical documentation of a back disability is contained in a February 2008 magnetic resonance imaging report that identifies degenerative joint and disc disease of the lumbar spine.  In support of the appeal, the Veteran submitted an August 2010 private medical opinion that relates the Veteran's back disability to both "heavy duty exercises that were required from him for Annual Training in preparation for deployment" and "his time with the National Guards"; however, this medical opinion does not distinguish between Federal service (ACDUTRA and INACDUTRA) and State service in the Army National Guard of Delaware, and is therefore, insufficient evidence as to a nexus to Federal service.  Accordingly, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's Federal service and his current hearing loss and back disability.  

With respect to the neck disability, a VA examination was scheduled to occur in June 2014, but the Veteran failed to report for the examination, and did not provide any reason for his failure to report.  See 38 C.F.R. § 3.655(b) (indicating that if a veteran does not appear at a scheduled VA examination and does not present evidence of good cause, VA may proceed with adjudication of the claim on the basis of the evidence of record).  However, the Board finds the current medical evidence of record insufficient for adjudication at this time.  As above, the Veteran submitted an August 2010 private medical opinion that relates the Veteran's neck disability to both "heavy duty exercises that were required from him for Annual Training in preparation for deployment" and "his time with the National Guards"; however, this medical opinion does not distinguish between Federal service and State service, and is therefore, insufficient evidence as to a nexus to Federal service.  Therefore, in light of the Veteran's contentions, and the insufficient medical evidence currently of record, the Board finds that there to be insufficient evidence upon which to decide the claim, and the Veteran should be rescheduled for a VA examination.  

The Veteran is hereby advised that failure to report for the scheduled examinations, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA audiological examination to assist in determining whether his hearing loss is related to Federal service.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed and all clinical findings should be reported in detail.  

The VA examiner should elicit and document a full and complete history from the Veteran as it pertains to symptoms of, a diagnosis of, and treatment for hearing loss, including reported noise exposure experienced during periods of ACDUTRA, INACDUTRA, and Delaware National Guard service.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, audiometric examination, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent of greater probability) that the Veteran's hearing loss is related to Federal service (ACDUTRA from August 6, 1971, to December 10, 1971, then approximately two weeks per year and one weekend per month from December 11, 1971, until May 30, 2009)?

The VA examiner should specifically address the Veteran's contentions that his disability is the result of cumulative acoustic trauma experienced across his 38 years of service with the National Guards; however, the VA examiner's opinion should attempt to differentiate, to the extent possible, the effects of Federal service apart from State service.  

For purposes of this opinion, the VA examiner should consider, and discuss as appropriate, the elevated puretone thresholds recorded in audiograms dated in August 1991, January 1995, August 1998, November 2003, February 2008, August 2008, and October 2008.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

If the Veteran fails to report for the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

2. Schedule the Veteran for an appropriate VA examination to assist in determining whether his neck and back disabilities are related to Federal service.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The VA examiner should elicit and document a full and complete history from the Veteran as it pertains to symptoms of, diagnoses of, and treatment for neck and back disabilities, including specific assignments and duties performed during periods of ACDUTRA, INACDUTRA, and Delaware National Guard service.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Is it at least as likely as not (a 50 percent of greater probability) that the Veteran's neck disability is related to Federal service (ACDUTRA from August 6, 1971, to December 10, 1971, then approximately two weeks per year and one weekend per month from December 11, 1971, until May 30, 2009)?

b. Is it at least as likely as not (a 50 percent of greater probability) that the Veteran's back disability is related to Federal service (ACDUTRA from August 6, 1971, to December 10, 1971, then approximately two weeks per year and one weekend per month from December 11, 1971, until May 30, 2009)?

The VA examiner should specifically address the Veteran's contentions that his disabilities are the result of cumulative physical/exertional trauma experienced across his 38 years of service with the National Guards; however, the VA examiner's opinions should attempt to differentiate, to the extent possible, the effects of Federal service apart from State service.

For purposes of the opinion regarding the neck disability, the VA examiner shoulder consider, and discuss as appropriate, the April 1992 sick slip indicating left-sided neck stiffness, and the January 1995 medical examination report that notes a bone spur in the Veteran's neck causing left shoulder and arm pain. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

If the Veteran fails to report for the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




